Appeal from a decision of the Workers’ Compensation Board, filed September 26, 1980, which affirmed a Workers’ Compensation Law Judge’s decision that the death of claimant’s decedent arose out of and in the course of his employment. The board found: “based on the record, particularly the testimony of Mr. Jackalone, that the attack upon decedent as he attempted to report to work was an incident of the employment. There is no evidence of wilful intent on decedent’s part. The death arose out of and in the course of employment.” Substantial evidence supports this determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.